Exhibit 10.1

 

CROCS, INC.
2015 EQUITY INCENTIVE PLAN

 

1.                                      Purpose.  The purpose of the Crocs, Inc.
2015 Equity Incentive Plan (the “Plan”) is to promote the interests of the
Company and its stockholders by aligning the interests of employees and others
who are selected to be Participants with those of the Company’s stockholders,
providing Participants with a strong incentive to put forth maximum effort for
the continued success and growth of the Company and its Affiliates, and
assisting the Company in attracting, motivating and retaining the best available
individuals for service to the Company.

 

2.                                      Definitions.  The capitalized terms used
in the Plan have the meanings set forth below.

 

(a)                                 “Acquired Entity” means any entity acquired
by the Company or an Affiliate or with which the Company or an Affiliate merges
or combines.

 

(b)                                 “Affiliate” means any entity that is
directly or indirectly controlled by, in control of or under common control with
the Company.  Notwithstanding the foregoing, for purposes of determining whether
any individual may be a Participant for purposes of any grant of Incentive Stock
Options, the term “Affiliate” shall mean any corporation that is a “subsidiary
corporation” of the Company, as that term is defined in Section 424(f) of the
Code, or any successor provisions.

 

(c)                                  “Agreement” means any written or electronic
agreement, instrument or document evidencing the grant of an Award in such form
as has been approved by the Committee, including all amendments thereto.

 

(d)                                 “Award” means a grant made under the Plan in
the form of Restricted Stock, Restricted Stock Units, Options, Stock
Appreciation Rights, Performance Units, Stock or any other stock-based award.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Cause,” unless otherwise defined in the
instrument evidencing an Award or in a written employment, services or other
agreement between the Participant and the Company or an Affiliate, means (i) the
Participant’s conviction of, or guilty or no contest plea to, any felony;
(ii) any act of fraud by the Participant related to or connected with the
Participant’s employment by the Company; (iii) the Participant’s material breach
of his or her fiduciary duty to the Company; (iv) the Participant’s gross
negligence or gross misconduct in the performance of duties reasonably assigned
to the Participant which causes material harm to the Company; (v) any willful
violation by the Participant of the Company’s codes of conduct or other rules or
policies of the Company; or (vi) any entry of any court order or other ruling
that prevents the Participant from performing his or her material duties and
responsibilities hereunder.

 

(g)                                  “Change in Control,” unless the Committee
determines otherwise with respect to an Award at the time the Award is granted
or otherwise defined in the instrument evidencing an Award or in a written
employment, services or other agreement between the

 

--------------------------------------------------------------------------------


 

Participant and the Company or an Affiliate, means the first day that any one or
more of the following conditions have been satisfied:

 

(i)                                     An acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 35% or more of either (A) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following acquisitions of Outstanding Company Common Stock and Outstanding
Company Voting Securities: (1) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company, or (4) any
acquisition by any Person pursuant to a transaction that complies with clauses
(A), (B) and (C) of Section 2(g)(iii); or

 

(ii)                                  During any consecutive 24-month period,
the individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a member of the Board
subsequent to such period whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; but, provided, further, that
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or

 

(iii)                               The consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”); excluding, however, such a
Business Combination pursuant to which

 

(A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination shall beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets) in substantially the same proportions as their ownership,
immediately prior

 

2

--------------------------------------------------------------------------------


 

to such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be;

 

(B) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination shall have been members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or

 

(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination shall have been members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or

 

(iv)                              Approval by stockholders of a complete
liquidation or dissolution of the Company.

 

Notwithstanding anything herein stated, no Change in Control shall be deemed to
occur unless it would be deemed to constitute a change in ownership or effective
control, or a change in the ownership of a substantial portion of the assets, of
a business under Section 409A.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended and in effect from time to time or any successor statute, and
the regulations promulgated thereunder.

 

(i)                                     “Committee” means one or more committees
or subcommittees of the Board consisting of at least two directors. The Board
will cause the Committee to satisfy the applicable requirements of any stock
exchange on which the Stock may then be listed. For purposes of Awards intended
to constitute Performance-Based Compensation, to the extent required by
Section 162(m) of the Code, Committee means all of the members of the Committee
who are “outside directors” within the meaning of Section 162(m) of the Code.
For purposes of Awards to Participants who are subject to Section 16 of the
Exchange Act, Committee means all of the members of the Committee who are
“non-employee directors” within the meaning of Rule 16b-3 adopted under the
Exchange Act. All references in the Plan to the Committee shall be, as
applicable, to the Board, the Compensation Committee or any other committee or
any officer to whom authority has been delegated to administer the Plan.

 

(j)                                    “Company” means Crocs, Inc., a Delaware
corporation, or any successor to all or substantially all of its businesses by
merger, consolidation, purchase of assets or otherwise.

 

(k)                                 “Disability” means the disability of a
Participant such that the Participant is considered disabled under any
retirement plan of the Company which is qualified under Section 401 of the Code,
or as otherwise determined by the Committee.

 

(l)                                     “Employee” means an employee (including
an officer or director who is also an employee) of the Company or an Affiliate.

 

(m)                             “Exchange Act” means the Securities Exchange Act
of 1934, as amended and in effect from time to time or any successor statute.

 

3

--------------------------------------------------------------------------------


 

(n)                                 “Fair Market Value” as of any date means,
unless otherwise expressly provided in the Plan, the closing sale price of a
Share on the Nasdaq Global Select Market (or such other national securities
exchange as may at the time be the principal market for the Shares) on that date
or, if no sale of the Company’s Shares occurred on that date, on the next
preceding day on which a sale of Shares occurred.  If the Shares are not then
listed and traded upon the Nasdaq Global Select Market or other national
securities exchange, Fair Market Value shall be what the Committee determines in
good faith to be 100% of the fair market value of a Share on that date, using
such criteria as it shall determine, in its sole discretion, to be appropriate
for valuation.

 

(o)                                 “Grant Date” means the date on which the
Committee approves the grant of an Award under the Plan, or such later date as
may be specified by the Committee on the date the Committee approves the Award.

 

(p)                                 “Incentive Stock Option” means any Option
designated as such and granted in accordance with the requirements of
Section 422 of the Code.

 

(q)                                 “Non-Employee Director” means a member of
the Board who is not an Employee.

 

(r)                                    “Non-Statutory Stock Option” means an
Option other than an Incentive Stock Option.

 

(s)                                   “Option” means a right to purchase a
number of Shares at a specified price.

 

(t)                                    “Participant” means a person to whom an
Award is or has been made in accordance with the Plan.

 

(u)                                 “Performance-Based Compensation” means an
Award to a Participant who is, or is likely to be as of the end of the tax year
in which the Company would claim a tax deduction in connection with such Award,
a “covered employee” (as defined in Section 162(m)(3) of the Code) that is
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code.

 

(v)                                 “Performance Period” means the period of
time as specified in an Agreement over which any Award subject to Performance
Measures is to be earned.

 

(w)                               “Performance Measures” means any measures of
performance established by the Committee in connection with the grant of an
Award.  In the case of any such grant intended to constitute Performance-Based
Compensation, the Performance Measures shall consist of one or a combination of
two or more of the following performance criteria:  net sales; net earnings;
earnings before income taxes; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; earnings per share (basic
or diluted); profitability as measured by return ratios (including return on
assets, return on equity, return on investment return on invested capital and
return on net sales) or by the degree to which any of the foregoing earnings
measures exceed a percentage of net sales; cash flow; market share; margins
(including one or more of gross, operating and net earnings margins); stock
price; total stockholder return;

 

4

--------------------------------------------------------------------------------


 

asset quality; non-performing assets; revenue growth; operating income; pre- or
after-tax income; cash flow per share; operating assets; improvement in or
attainment of expense levels or cost savings; economic value added; and
improvement in or attainment of working capital levels.  Any Performance Measure
utilized may be expressed in absolute amounts, on a per share basis, as a growth
rate or change from preceding periods, or as a comparison to the performance of
specified companies or other external measures, and may relate to one or any
combination of corporate, group, unit, division, Affiliate or individual
performance.

 

(x)                                 “Performance Unit” means the right to
receive the Fair Market Value of one Share upon the achievement of specified
levels of one or more Performance Measures in accordance with an Award granted
under Section 11.

 

(y)                                 “Plan” means this Crocs, Inc. 2015 Equity
Incentive Plan, as amended and in effect from time to time.

 

(z)                                  “Restricted Stock” means Shares issued in
accordance with an Award granted under Section 7 so long as the retention and/or
vesting of such Shares remains subject to conditions or restrictions.

 

(aa)                          “Restricted Stock Unit” means a derivative
security provided in accordance with an Award granted under Section 8 which
represents the right to receive, in cash and/or Stock as determined by the
Committee, the Fair Market Value of one Share, and the retention, vesting and/or
settlement of which is subject to conditions or restrictions.

 

(bb)                          “Retirement” means termination of an Employee’s
employment, other than for Cause, at or after age 65.

 

(cc)                            “Section 409A” means Section 409A of the Code,
including any regulations and other guidance issued thereunder by the Department
of the Treasury and/or the Internal Revenue Service.

 

(dd)                          “Share” means a share of Stock.

 

(ee)                            “Stock” means the common stock, par value $0.001
per share, of the Company.

 

(ff)                              “Stock Appreciation Right” means a right, the
value of which is determined in relation to the appreciation in value of Shares
in accordance with an Award granted under Section 10.

 

(gg)                            “Subsidiary” means a “subsidiary corporation” as
that term is defined in Section 424(f) of the Code or any successor provision.

 

(hh)                          “Substitute Award” means Awards granted or Shares
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted by an Acquired Entity.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  “Successor” means the legal representative
of an incompetent Participant, or if the Participant is deceased means the
estate of the Participant or the person or persons who may, by bequest or
inheritance, or pursuant to the terms of an Award, acquire the right to exercise
an Option or Stock Appreciation Right or to receive cash and/or Shares issuable
in satisfaction of an Award in the event of the Participant’s death.

 

(jj)                                “Successor Company” means the surviving
company, the successor company or Parent Company, as applicable, in connection
with a Business Combination.  “Parent Company” means a company or other entity
which as a result of a Business Combination owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries.

 

(kk)                          Transferee” means any “family member” (as defined
by the general instructions to Form S-8 under the Securities Act of 1933) of the
Participant.

 

3.                                      Administration and Indemnification.

 

(a)                                 Administration.

 

(i)                                     The Committee shall administer the
Plan.  The Committee shall have exclusive power to (1) make Awards;
(2) determine when and to whom Awards will be granted, the form of each Award,
the amount of each Award, and any other terms or conditions of each Award
consistent with the Plan; (3) prescribe and amend the terms of Agreements
evidencing Awards; and (4) determine whether, to what extent and under what
circumstances, Awards may be settled, paid or exercised in cash, Shares or other
Awards, or other property or canceled, forfeited or suspended.  A majority of
the members of the Committee shall constitute a quorum for any meeting of the
Committee, and acts of a majority of the members present at any meeting at which
a quorum is present or the acts unanimously approved in writing by all members
of the Committee shall be the acts of the Committee.  Notwithstanding the
foregoing, the Board shall perform the duties and have the responsibilities of
the Committee with respect to Awards made to Non-Employee Directors.

 

(ii)                                  Notwithstanding the foregoing, the Board
or the Compensation Committee may delegate concurrent responsibility for
administering the Plan, including with respect to designated classes of
Participants, to different committees consisting of one or more members of the
Board, subject to such limitations as the Board deems appropriate, except with
respect to Awards to Participants who are subject to Section 16 of the Exchange
Act or Awards intended to constitute Performance-Based Compensation.  Members of
any committee shall serve for such term as the Board may determine, subject to
removal by the Board at any time.  To the extent consistent with applicable law,
the Board or the Compensation Committee may authorize one or more officers of
the Company to grant Awards to designated classes of Participants, within limits
specifically prescribed by the Board or the Compensation Committee; provided,
however, that no such officer shall have or obtain authority to grant Awards to
himself or herself or to any person subject to Section 16 of the Exchange Act or
to grant Awards intended to constitute Performance-Based Compensation.

 

6

--------------------------------------------------------------------------------


 

(iii)                               To the extent within its discretion and
subject to Sections 16 and 17, the Committee may amend the terms and conditions
of any outstanding Award.

 

(iv)                              The Committee’s interpretation of the Plan and
of any Award or Agreement made under the Plan and all related decisions or
resolutions of the Board or Committee shall be final and binding on all parties
with an interest therein.  Consistent with its terms, the Committee shall have
the power to establish, amend or waive regulations to administer the Plan.  In
carrying out any of its responsibilities, the Committee shall have discretionary
authority to construe the terms of the Plan and any Award or Agreement made
under the Plan.

 

(v)                                 In order to facilitate compliance with the
applicable provisions of the laws in other countries in which the Company or its
Affiliates operate or have Employees or non-employee consultants and advisors,
and notwithstanding any other provision of this Plan, the Committee shall have
the power and authority to (1) determine which (if any) individuals rendering
services or employed outside the United States are eligible to participate in
the Plan or to receive any type of Award hereunder; (2) determine which
non-U.S.-based Affiliates or operations may participate in the Plan; (3) modify
the terms and conditions of any Awards made to such individuals or with respect
to such non-U.S.-based Affiliates or operations; and (4) establish sub-plans,
modify methods of exercise, modify payment restrictions on sale or transfer of
Shares and other terms and procedures to the extent deemed necessary or
desirable by the Committee to comply with applicable laws of the non-U.S.
jurisdiction.

 

(b)                                 Indemnification.  Each person who is or
shall have been a member of the Committee, or of the Board, and any other person
to whom the Committee delegates authority under the Plan, shall be indemnified
and held harmless by the Company, to the extent permitted by law, against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit or proceeding to which such person may be a party or in which such person
may be involved by reason of any action taken or failure to act, made in good
faith, under the Plan and against and from any and all amounts paid by such
person in settlement thereof, with the Company’s approval, or paid by such
person in satisfaction of any judgment in any such action, suit or proceeding
against such person, provided such person shall give the Company an opportunity,
at the Company’s expense, to handle and defend the same before such person
undertakes to handle and defend it on such person’s own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such person or persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

4.                                      Shares Subject to the Plan; Award
Limits.

 

(a)                                 Authorized Number of Shares.  Subject to
adjustment from time to time as provided in Section 17, the number of Shares
reserved and authorized for issuance under the Plan shall be 7,000,000 Shares,
plus:

 

7

--------------------------------------------------------------------------------


 

(i)                                     up to 1,192,777 Shares available for
issuance and not issued or subject to outstanding awards under the Company’s
2007 Equity Incentive Plan (As Amended and Restated Effective June 28, 2011)
(the “Prior Plan”) as of the Effective Date, which Shares shall cease to be set
aside or reserved for issuance pursuant to the Prior Plan effective on the
Effective Date and shall instead be set aside and reserved for issuance pursuant
to the Plan and

 

(ii)                                  up to 4,916,835 Shares subject to
outstanding awards under the Prior Plan as of the Effective Date that cease to
be subject to such awards following the Effective Date (other than by reason of
exercise or settlement of the awards to the extent they are exercised for or
settled in vested or nonforfeitable Shares), which Shares shall cease to be set
aside or reserved for issuance pursuant to the Prior Plan effective on the date
upon which they cease to be so subject to such awards and shall instead be set
aside and reserved for issuance pursuant to the Plan.

 

(b)                                 Share Usage.

 

(i)                                     Any Shares subject to that portion of an
Award which, for any reason, is forfeited or expires or terminates unexercised
or unearned may again be used for future Awards.

 

(ii)                                  Any Shares subject to an Award settled in
cash or other property in lieu of Shares may again be used for future Awards.

 

(iii)                               If a Stock Appreciation Right has been
exercised and settled in Shares, the gross number of Shares with respect to
which such exercise occurred shall be deemed granted and may not again be the
subject of Awards under the Plan.

 

(iv)                              Shares tendered or withheld in payment of an
Option exercise price or to satisfy any tax withholding obligation shall not be
added to the total number of Shares available for grant under the Plan.

 

(v)                                 Shares that are repurchased by the Company
with Option proceeds shall not be added to the total number of Shares available
for grant under the Plan.

 

(c)                                  Fungible Share Provision.  The aggregate
number of Shares available for issuance under the Plan will be reduced (i) by
1.79 Shares for each Share delivered in settlement of any Award of Restricted
Stock, Restricted Stock Units, Performance Units, Stock or any other stock-based
Award other than Options or Stock Appreciate Rights and (ii) by one Share for
each Share delivered upon the exercise and settlement of Options or Stock
Appreciation Rights.

 

(d)                                 Source of Shares.  The Shares issued under
the Plan may come from authorized and unissued shares or treasury shares.

 

(e)                                  Fractional Shares.  No fractional Shares
may be issued under the Plan; however, cash shall be paid in lieu of any
fractional Share in settlement of an Award.

 

8

--------------------------------------------------------------------------------


 

(f)                                   Award Limits.

 

(i)                                     Incentive Stock Options.  The maximum
number of Shares that may be issued pursuant to Incentive Stock Options shall be
7,000,000, which limit will be subject to adjustment under Section 17 to the
extent such adjustment is consistent with adjustments permitted of a plan
authorizing the grant of incentive stock options under Section 422 of the Code.

 

(ii)                                  Individual Award Limits for
Section 162(m) of the Code.  The maximum number of Shares subject to each type
of Award intended to constitute Performance-Based Compensation granted to any
Participant in any calendar year shall not exceed the following:  (1) Options
and/or Stock Appreciation Rights:  an aggregate of 1,000,000 Shares; and
(2) Restricted Stock, Restricted Stock Unit or Performance Unit Awards:  an
aggregate of 1,000,000 Shares.  The foregoing limits shall be subject to
adjustment under Section 17, but only to the extent that such adjustment will
not affect the status of any Award intended to qualify as Performance-Based
Compensation.

 

(iii)                               Limits on Awards to Non-Employee Directors. 
Subject to adjustment from time to time as provided in Section 17, the aggregate
number of Shares subject to all Awards granted to any Non-Employee Director in
any calendar year shall not exceed an aggregate of 200,000 Shares. The foregoing
limit shall not apply to any Award made pursuant to deferred compensation
arrangements in lieu of all or a portion of cash retainers.

 

5.                                      Eligibility.  Participation in the Plan
shall be limited to (a) Employees, (b) individuals who are not Employees but who
provide services to the Company or an Affiliate, including services provided in
the capacity of a consultant, advisor or director, such as a Non-Employee
Director, and (c) any individual the Company desires to induce to become an
Employee or Non-Employee Director, provided that any such grant shall not be
effective until such individual becomes an Employee or Non-Employee Director, as
the case may be.  The granting of Awards is solely at the discretion of the
Committee, except that Incentive Stock Options may only be granted to
Employees.  References herein to “employed,” “employment” or similar terms
(except “Employee”) shall include the providing of services in any capacity,
including as a director.  Neither the transfer of employment of a Participant
between any of the Company or its Affiliates, nor a leave of absence granted to
such Participant and approved by the Committee, nor any change in status from an
Employee to a consultant of the Company shall be deemed a termination of
employment for purposes of the Plan.

 

6.                                      General Terms of Awards.

 

(a)                                 Amount of Award.  Each Award shall be
evidenced by an Agreement setting forth the number of Shares subject to the
Award together with such other terms and conditions applicable to the Award (and
not inconsistent with the Plan) as determined by the Committee, which may
include conditions on vesting, exercisability, lapsing of restrictions or
payment that are tied to Performance Measures.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Vesting and Term.  Each Agreement, other
than those relating solely to Awards of Shares without restrictions, shall set
forth the period until the applicable Award is scheduled to expire, which shall
not be more than ten years from the Grant Date, and any applicable Performance
Period.  The Committee may provide for such vesting conditions as it may
determine, except that, subject to adjustment as provided in Section 17, the
aggregate number of shares that may be issued pursuant to Awards granted under
the Plan that contain no restrictions or restrictions based solely on continuous
employment or services over less than one year shall not exceed 5% of the
aggregate maximum number of shares specified in Section 4(a).  This limitation
will not, however, apply in the following situations:  (i) upon a Change in
Control; (ii) termination of employment due to death or Disability; and (iii) a
Substitute Award granted pursuant to Section 20.

 

(c)                                  Transferability.  Except as provided in
this Section, (i) during the lifetime of a Participant, only that Participant
(or that Participant’s Successor) may exercise an Option or Stock Appreciation
Right, or receive payment with respect to any other Award, and (ii) no Award may
be sold, assigned, transferred, exchanged or otherwise encumbered other than to
a Successor in the event of a Participant’s death or pursuant to a qualified
domestic relations order as defined in the Code or Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or the
rules thereunder.  Any attempted transfer in violation of this
Section 6(c) shall be of no effect.  The Committee may, however, provide in an
Agreement or otherwise that an Award (other than an Incentive Stock Option) may
be transferable, to the extent permitted by law, to a Transferee if the
Participant does not receive any consideration for the transfer.  Any Award held
by a Transferee shall continue to be subject to the same terms and conditions
that were applicable to that Award immediately before the transfer thereof to
the Transferee.  For purposes of any provision of the Plan relating to notice to
a Participant or to acceleration or termination of an Award upon the death or
termination of employment of a Participant, the references to “Participant”
shall mean the original grantee of an Award and not any Transferee.

 

(d)                                 Termination of Employment.  Except as
otherwise determined by the Committee or provided by the Committee in an
Agreement, in case of a Participant’s termination of employment with the Company
and all of its Affiliates, the following provisions shall apply:

 

(i)                                     Options and Stock Appreciation Rights.

 

(1)                                 Death or Disability.  If a Participant’s
employment terminates because of death or Disability before an Award of an
Option or Stock Appreciation Right has expired, the portion of such Award that
was exercisable immediately prior to such termination shall remain exercisable
for one year after the date of such termination of employment (but not after the
scheduled expiration date of such Award).  The unexercisable portion of such
Award shall terminate at the date of termination of employment.

 

(2)                                 Retirement.  If the employment of a
Participant who is an Employee terminates because of Retirement before an Award
of an Option or Stock Appreciation Right has expired, the portion of such Award
that was exercisable immediately prior to such termination shall remain
exercisable for one

 

10

--------------------------------------------------------------------------------


 

year after the date of such termination of employment (but not after the
scheduled expiration date of such Award).  The unexercisable portion of such
Award shall terminate at the date of termination of employment.

 

(3)                                 Cause.  If a Participant’s employment is
terminated for Cause, all Awards to the Participant will terminate immediately
upon such termination.

 

(4)                                 Termination for Other Reasons.  If a
Participant’s employment terminates for any reason other than death, Disability,
Retirement or Cause, then the unexercisable portion of any Award of an Option or
Stock Appreciation Right held by such Participant shall terminate at the date of
termination of employment, and any portion of such Award that was exercisable
immediately prior to such termination shall remain exercisable for three months
after termination of the Participant’s employment (but not after the scheduled
expiration date of such Award) if the Participant is not a Non-Employee
Director, and shall remain exercisable until the scheduled expiration of the
Award if the Participant is a Non-Employee Director.

 

(e)                                  Rights as Stockholder.  Each Agreement
shall provide that a Participant shall have no rights as a stockholder with
respect to any securities covered by an Award unless and until the date the
Participant becomes the holder of record of the Stock, if any, to which the
Award relates.

 

(f)                                   Performance-Based Awards.  Any Award may
be granted as a performance-based Award denominated in Shares if the Committee
establishes one or more Performance Measures upon which vesting, the lapse of
restrictions or settlement in cash or Shares is contingent.  With respect to any
Award intended to be Performance-Based Compensation, the Committee shall
establish and administer Performance Measures in a manner that satisfies the
requirements under Section 162(m) of the Code.  The Committee may provide in any
Award intended to be Performance-Based Compensation that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period:  (i) asset write-downs, (ii) litigation or claim
judgments or settlements, (iii) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (iv) any
reorganization and restructuring programs, (v) extraordinary, unusual and/or
non-recurring items, that in all of the foregoing the Company identifies in its
audited financial statements, including notes to the financial statements, or
the Management’s Discussion and Analysis section of the Company’s periodic
reports, (vi) acquisitions or divestitures, (vii) foreign exchange gains and
losses, (viii) gains and losses on asset sales, and (ix) impairments].  To the
extent such inclusions or exclusions affect Awards intended to be
Performance-Based Compensation, they shall be established and administered in a
manner that satisfies the requirements under Section 162(m) of the Code.

 

7.                                      Restricted Stock Awards.

 

(a)                                 An Award of Restricted Stock under the Plan
shall consist of Shares subject to restrictions on transfer and conditions of
forfeiture, which restrictions and conditions

 

11

--------------------------------------------------------------------------------


 

shall be included in the applicable Agreement.  The Committee may provide for
the vesting of such Shares and the corresponding lapse or waiver of any such
restrictions or conditions based on such factors or criteria as the Committee,
in its sole discretion, may determine.

 

(b)                                 Except as otherwise provided in the
applicable Agreement, the Shares subject to an Award of Restricted Stock shall
be evidenced by a book-entry in the name of the Participant with the Company’s
transfer agent or by one or more Stock certificates issued in the name of the
Participant.  Any such Stock certificate shall either be deposited with the
Company or its designee, together with an assignment separate from the
certificate, in blank, signed by the Participant, or bear such legend with
respect to the restricted nature of the Restricted Stock evidenced thereby as
shall be provided for in the applicable Agreement.  Any book-entry shall be
accompanied by a similar legend.

 

(c)                                  Upon the vesting of Restricted Stock and
the corresponding lapse of the restrictions and conditions, unrestricted Shares
shall be issued to the Participant or a Successor or Transferee.

 

(d)                                 Unless otherwise provided in an Agreement, a
Participant or a Transferee with a Restricted Stock Award shall have all the
other rights of a stockholder including, but not limited to, the right to
receive dividends and the right to vote the Shares of Restricted Stock.

 

8.                                      Restricted Stock Unit Awards.  An Award
of Restricted Stock Units under the Plan shall be subject to restrictions on
transfer and conditions of forfeiture, which restrictions and conditions shall
be included in the applicable Agreement.  The Committee may provide for the
vesting of Restricted Stock Units and the corresponding lapse or waiver of any
such restrictions or conditions based on such factors or criteria as the
Committee, in its sole discretion, may determine.  Following the vesting of a
Restricted Stock Unit Award, payment to the Participant or a Successor or
Transferee shall be made at such time or times as shall be provided in the
Agreement in the form of cash, Shares or a combination of cash and Shares as
determined by the Committee.

 

9.                                      Stock Options.

 

(a)                                 Terms of All Options.

 

(i)                                     An Option shall be granted pursuant to
an Agreement as either an Incentive Stock Option or a Non-Statutory Stock
Option.  The purchase price of each Share subject to an Option shall be
determined by the Committee and set forth in the Agreement, but shall not be
less than the Fair Market Value of a Share as of the Grant Date (except as
provided in Section 20).

 

(ii)                                  The purchase price of the Shares with
respect to which an Option is exercised shall be payable in full at the time of
exercise, which may include, to the extent permitted by the Committee, payment
under a broker-assisted sale and remittance program acceptable to the
Committee.  The purchase price may be paid in cash or, if the Committee so
permits, by withholding Shares otherwise issuable to the Participant upon
exercise of the Option or by delivery to the Company of Shares (by actual
delivery or attestation) already owned by the Participant (in each case, such
Shares having a Fair

 

12

--------------------------------------------------------------------------------


 

Market Value as of the date the Option is exercised equal to the purchase price
of the Shares being purchased), or a combination thereof, unless otherwise
provided in the Agreement.

 

(iii)                               Each Option shall be exercisable in whole or
in part on the terms provided in the Agreement.  Subject to earlier termination
in accordance with the terms of the Plan and the instrument evidencing the
Option, the maximum term of an Option shall be ten years from the Grant Date. 
For Incentive Stock Options, the maximum term shall comply with Section 422 of
the Code, as specified in Section 9(b). In no event shall any Option be
exercisable at any time after its scheduled expiration.  When an Option is no
longer exercisable, it shall be deemed to have terminated.

 

(iv)                              Options will not be granted under the Plan in
consideration for, and the grant of Options will not be conditioned on, the
delivery of Shares to the Company in payment of the exercise price and/or tax
withholding obligation under any other Option.

 

(b)                                 Incentive Stock Options.  In addition to the
other terms and conditions applicable to all Options:

 

(i)                                     The aggregate Fair Market Value
(determined as of Option Grant Date) of the Shares with respect to which
Incentive Stock Options held by an individual first become exercisable in any
calendar year (under the Plan and all other incentive stock option plans of the
Company and its Affiliates) shall not exceed $100,000 (or such other limit as
may be required by the Code) if this limitation is necessary to qualify the
Option as an Incentive Stock Option.  To the extent an Option granted to a
Participant exceeds this limit, the Option shall be treated as a Non-Statutory
Stock Option.

 

(ii)                                  An Incentive Stock Option shall not be
exercisable more than 10 years after its Grant Date (or such other limit as may
be required by the Code) if this limitation is necessary to qualify the Option
as an Incentive Stock Option.

 

(iii)                               An Incentive Stock Option shall not be
exercisable more than one year after termination of the Participant’s employment
with the Company and its Affiliates if such termination is due to the
Participant’s death or Disability, or more than three months after termination
of the Participant’s employment if such termination is due to any other reason.

 

(iv)                              The Agreement covering an Incentive Stock
Option shall contain such other terms and provisions that the Committee
determines necessary to qualify the Option as an Incentive Stock Option.

 

(v)                                 No Participant may receive an Incentive
Stock Option under the Plan if, immediately after the grant of such Award, the
Participant would own (after application of the rules contained in
Section 424(d) of the Code) Shares possessing more than 10% of the total
combined voting power of all classes of stock of the Company or its
Subsidiaries, unless (i) the option price for that Incentive Stock Option is at
least 110% of the Fair Market Value of the Shares subject to that Incentive
Stock Option on

 

13

--------------------------------------------------------------------------------


 

the Grant Date and (ii) that Option is not exercisable after the date five years
from its Grant Date.

 

10.                               Stock Appreciation Rights.  An Award of a
Stock Appreciation Right shall entitle the Participant (or a Successor or
Transferee), subject to terms and conditions determined by the Committee, to
receive upon exercise of the Stock Appreciation Right all or a portion of the
excess of (a) the Fair Market Value of a specified number of Shares as of the
date of exercise of the Stock Appreciation Right over (b) a specified price that
shall not be less than 100% of the Fair Market Value of such Shares as of the
Grant Date of the Stock Appreciation Right.  Each Stock Appreciation Right may
be exercisable in whole or in part on the terms provided in the Agreement. 
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Stock Appreciation Right, the maximum term of a Stock
Appreciation Right shall be ten years from the Grant Date. No Stock Appreciation
Right shall be exercisable at any time after its scheduled expiration.  When a
Stock Appreciation Right is no longer exercisable, it shall be deemed to have
terminated.  Upon exercise of a Stock Appreciation Right, payment to the
Participant or a Successor or Transferee shall be made at such time or times as
shall be provided in the Agreement in the form of cash, Shares or a combination
of cash and Shares as determined by the Committee.  The Agreement may provide
for a limitation upon the amount or percentage of the total appreciation on
which payment (whether in cash and/or Shares) may be made in the event of the
exercise of a Stock Appreciation Right.

 

11.                               Performance Units.

 

(a)                                 Initial Award.

 

(i)                                     An Award of Performance Units under the
Plan shall entitle the Participant (or a Successor or Transferee) to future
payments of cash, Shares or a combination thereof, as determined by the
Committee, based upon the achievement of specified levels of one or more
Performance Measures.  The Agreement may provide that a portion of a
Participant’s Award will be paid for performance that exceeds the minimum target
but falls below the maximum target applicable to the Award.  The Agreement shall
also provide for the timing of the payment.

 

(ii)                                  Following the conclusion or acceleration
of each Performance Period, the Committee shall determine the extent to which
(1) Performance Measures have been attained, (2) any other terms and conditions
with respect to an Award relating to the Performance Period have been satisfied
and (3) payment is due with respect to an Award of Performance Units.

 

(b)                                 Acceleration and Adjustment.  The Agreement
may permit an acceleration of the Performance Period and an adjustment of
Performance Measures and payments with respect to some or all of the Performance
Units awarded to a Participant upon the occurrence of certain events, which may
include a recapitalization, a change in the accounting practices of the Company,
a change in the Participant’s title or employment responsibilities, the
Participant’s death, Disability or Retirement or, with respect to payments in
Shares, a reclassification, stock dividend, stock split or stock combination as
provided in Section 17; provided that, if the Performance Units are intended to
be Performance-Based Compensation,

 

14

--------------------------------------------------------------------------------


 

any such acceleration, adjustments, and payments shall be structured to satisfy
the requirements of Performance-Based Compensation.  The Agreement also may
provide for a limitation on the value of an Award of Performance Units that a
Participant may receive.

 

12.                               Other Awards.  The Committee may from time to
time grant Stock and other Awards under the Plan including, without limitation,
those Awards pursuant to which Shares are or may in the future be acquired,
Awards denominated in Stock units, securities convertible into Stock and phantom
securities.  The Committee, in its sole discretion, shall determine the terms
and conditions of such Awards provided that such Awards shall not be
inconsistent with the terms and purposes of the Plan.  The Committee may, in its
sole discretion, direct the Company to issue Shares subject to restrictive
legends and/or stop transfer instructions that are consistent with the terms and
conditions of the Award to which the Shares relate.

 

13.                               Effective Date and Duration of the Plan.

 

(a)                                 Effective Date.  The Plan shall become
effective on the date it is approved by the requisite vote of the Company’s
stockholders at the 2015 Annual Meeting of Stockholders or any adjournment
thereof (the “Effective Date”).

 

(b)                                 Duration of the Plan.  The Plan shall remain
in effect until all Shares subject to it shall be distributed, all Awards have
expired or terminated, the Plan is terminated pursuant to Section 16, or the
tenth anniversary of the Effective Date, whichever occurs first (the
“Termination Date”).  Awards made before the Termination Date may be exercised,
vested or otherwise effectuated beyond the Termination Date unless limited in
the Agreement or otherwise.

 

14.                               Plan Participation and Employment Status.

 

(a)                                 Status as an eligible Employee shall not be
construed as a commitment that any Award will be made under the Plan to that
eligible Employee or to eligible Employees generally.

 

(b)                                 Nothing in the Plan or in any Agreement or
related documents shall confer upon any Employee or Participant any right to
continue in the employment of the Company or any Affiliate or constitute any
contract of employment or affect any right that the Company or any Affiliate may
have to change such person’s compensation, other benefits, job responsibilities,
or title, or to terminate the employment of such person with or without cause.

 

15.                               Tax Withholding.  The Company shall have the
right to withhold from any cash payment under the Plan to a Participant or other
person (including a Successor or a Transferee) an amount sufficient to cover any
required withholding taxes.  The Company shall have the right to require a
Participant or other person receiving Shares under the Plan to pay the Company a
cash amount sufficient to cover any required withholding taxes before actual
receipt of those Shares.  In lieu of all or any part of a cash payment from a
person receiving Shares under the Plan, the Committee may permit the individual
to cover all or any part of the minimum required withholdings through a
reduction in the number of Shares delivered or a delivery or tender to the
Company of Shares held by the Participant or other person, in each case valued
in the same manner as used in computing the withholding taxes under applicable
laws.

 

15

--------------------------------------------------------------------------------


 

16.                               Amendment and Termination of the Plan and
Agreements.

 

(a)                                 Except as limited in (b) below, (i) the
Board may at any time and from time to time terminate, suspend or amend the Plan
and (ii) the Committee may at any time alter or amend any or all Agreements
under the Plan.  The Company shall submit any amendment of the Plan to its
stockholders for approval if the rules of the Nasdaq Global Select Market or
other applicable laws or regulations require stockholder approval of such
amendment.

 

(b)                                 No termination, suspension, or amendment of
the Plan will materially and adversely affect any right acquired by any
Participant or Successor or Transferee under an Award granted before the date of
termination, suspension, or amendment, unless otherwise agreed to by the
Participant in the Agreement or otherwise, or required as a matter of law; but
it will be conclusively presumed that any adjustment for changes in
capitalization provided for in Sections 11(b) or 17 does not adversely affect
these rights.

 

(c)                                  In no event, however, shall the Board or
the Committee have the right, without stockholder approval, to (i) lower the
exercise or grant price of an Option or SAR after it is granted, except in
connection with adjustments provided in Section 17, (ii) cancel an Option or SAR
at a time when its exercise or grant price exceeds the fair market value of the
underlying stock, in exchange for cash, another option or stock appreciation
right, restricted stock or other equity award, unless the cancellation and
exchange occurs in connection with a merger, acquisition, spin-off or other
similar corporate transaction or (iii) take any other action that is treated as
a repricing under generally accepted accounting principles.

 

17.                               Adjustment for Changes in Capitalization.  In
the event of any equity restructuring (within the meaning of Accounting Standard
Codification 718, Compensation—Stock Compensation, issued by the Financial
Accounting Standards Board, referred to as “FASB ASC Topic 718”) that causes the
per share value of Shares to change, such as a stock dividend or stock split,
the Committee shall cause there to be made an equitable adjustment to the number
and kind of shares or other securities reserved and authorized for issuance
pursuant to the Plan under Section 4(a), the maximum Share numbers set forth in
Section 4(f)(1), Section 4(f)(2) and Section 4(f)(3) and to outstanding Awards
(including but not limited to the number and kind of shares to which such Awards
are subject, and the exercise or strike price of such Awards) to the extent such
other Awards would not otherwise automatically adjust in the equity
restructuring; provided, in each case, that with respect to Incentive Stock
Options, no such adjustment shall be authorized to the extent that such
adjustment would cause such Incentive Stock Options to violate Section 422(b) of
the Code or any successor provision.  Notwithstanding anything in this Plan to
the contrary, (a) any adjustments made pursuant to this Section 17 to Awards
that are considered “deferred compensation” within the meaning of Section 409A
shall be made in compliance with the requirements of Section 409A and (b) any
adjustments made pursuant to this Section 17 to Awards that are not considered
“deferred compensation” subject to Section 409A shall be made in such a manner
as to ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A or (ii) comply with the requirements of Section 409A. 
In the event of any other change in corporate capitalization, which may include
a merger, consolidation, any reorganization (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code), or any
partial or complete liquidation of the Company to the extent such events do not
constitute equity restructurings or business

 

16

--------------------------------------------------------------------------------


 

combinations within the meaning of FASB ASC Topic 718, such equitable
adjustments described in the foregoing sentence may be made as determined to be
appropriate and equitable by the Committee to prevent dilution or enlargement of
rights.  In either case, any such adjustment shall be conclusive and binding for
all purposes of the Plan.  Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number.

 

18.                               Change in Control.  Notwithstanding any other
provision of the Plan to the contrary, unless the Committee shall determine
otherwise in the instrument evidencing the Award or in a written employment,
services or other agreement or arrangement between the Participant and the
Company, in the event of a Change in Control:

 

(a)                                 If the Change of Control is a Business
Combination in which Awards, other than Awards that vest based on the
achievement of performance goals, could be converted, assumed, substituted for
or replaced by the Successor Company, then, if and to the extent that the
Successor Company converts, assumes, substitutes or replaces an Award, the
vesting restrictions and/or forfeiture provisions applicable to such Award shall
not be accelerated or lapse, and all such vesting restrictions and/or forfeiture
provisions shall continue with respect to any shares of the Successor Company or
other consideration that may be received with respect to such Award. If and to
the extent that such Awards are not converted, assumed, substituted for or
replaced by the Successor Company, such Awards shall become fully vested and
exercisable or payable, and all applicable restrictions or forfeiture provisions
shall lapse, immediately prior to the Change of Control and such Awards shall
terminate at the effective time of the Change of Control.

 

If the Change of Control is not a Business Combination in which Awards, other
than Awards that vest based on the achievement of performance goals, could be
converted, assumed, substituted for or replaced by the Successor Company, all
outstanding Awards, other than Awards that vest based on the achievement of
performance goals, shall become fully vested and exercisable or payable, and all
applicable restrictions or forfeiture provisions shall lapse, immediately prior
to the Change of Control and shall terminate at the effective time of the Change
of Control.

 

For the purposes of this Section 18(a), an Award shall be considered converted,
assumed, substituted for or replaced by the Successor Company if following the
Business Combination the option or right confers the right to purchase or
receive, for each share of Common Stock subject to the Award immediately prior
to the Business Combination, the consideration (whether stock, cash or other
securities or property) received in the Business Combination by holders of
Common Stock for each share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares); provided,
however, that if such consideration received in the Business Combination is not
solely common stock of the Successor Company, the Committee may, with the
consent of the Successor Company, provide for the consideration to be received
pursuant to the Award, for each share of Common Stock subject thereto, to be
solely common stock of the Successor Company substantially equal in fair market
value to the per share consideration received by holders of Common Stock in the
Business Combination. The determination of such substantial equality of value of
consideration shall be made by the Committee, and its determination shall be
conclusive and binding.

 

17

--------------------------------------------------------------------------------


 

(b)                                 All Awards that vest based on the
achievement performance goals will be treated as provided in the instrument
evidencing the Award or in a written employment, services or other agreement or
arrangement between the Participant and the Company.

 

(c)                                  Notwithstanding the foregoing, the
Committee, in its sole discretion, may instead provide in the event of a Change
in Control that is a Business Combination, that a Participant’s outstanding
Awards shall terminate upon or immediately prior to such Business Combination
and that such Participant shall receive, in exchange therefor, a cash payment
equal to the amount (if any) by which (x) the value of the per share
consideration received by holders of Common Stock in the Business Combination,
or, in the event the Business Combination does not result in direct receipt of
consideration by holders of Common Stock, the value of the deemed per share
consideration received, in each case as determined by the Committee in its sole
discretion, multiplied by the number of shares of Common Stock subject to such
outstanding Awards (to the extent then vested and exercisable or whether or not
then vested and exercisable, as determined by the Committee in its sole
discretion) exceeds (y) if applicable, the respective aggregate exercise price
or grant price for such Awards.

 

(d)                                 For the avoidance of doubt, nothing in this
Section 18 requires all outstanding Awards to be treated similarly.

 

19.                               Dividends and Dividend Equivalents.  An Award
other than an Option or Stock Appreciation Right may, if so determined by the
Committee, provide the Participant with the right to receive dividend payments
or dividend equivalent payments with respect to Shares subject to the Award
(both before and after the Shares subject to the Award are earned, vested or
acquired), which payments may be either made currently or credited to an account
for the Participant, and may be settled in cash or Shares, as determined by the
Committee; provided, however, that with respect to Awards that are subject to
achievement of Performance Measures, any such credited dividends or dividend
equivalents may only be paid with respect to the portion of such Awards that is
actually earned.  Any such settlements, and any such crediting of dividends or
dividend equivalents or reinvestment in Shares, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Share equivalents, and
must comply with or qualify for an exemption under Section 409A.

 

20.                               Corporate Mergers, Acquisitions, Etc. 
Notwithstanding anything in the Plan to the contrary, the Committee may grant
Substitute Awards under the Plan.  Substitute Awards shall not reduce the number
of shares authorized for issuance under the Plan.  In the event that an Acquired
Entity has shares available for awards or grants under one or more preexisting
plans not adopted in contemplation of such acquisition or combination and
previously approved by the Acquired Entity’s stockholders, then, to the extent
determined by the Committee, the shares available for grant pursuant to the
terms of such preexisting plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to
holders of common stock of the entities that are parties to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
number of Shares authorized for issuance under the Plan; provided, however, that
Awards using such available Shares shall not be made after the date awards or
grants could have been made under the terms of such preexisting plans, absent
the

 

18

--------------------------------------------------------------------------------


 

acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or an Affiliate immediately prior to such
acquisition or combination.  In the event that a written agreement between the
Company and an Acquired Entity pursuant to which a merger or consolidation is
completed is approved by the Board and that agreement sets forth the terms and
conditions of the substitution for or assumption of outstanding awards of the
Acquired Entity, those terms and conditions shall be deemed to be the action of
the Committee without any further action by the Committee, except as may be
required for compliance with Rule 16b-3 under the Exchange Act, and the persons
holding such awards shall be deemed to be Participants.

 

21.                               Unfunded Plan.  The Plan shall be unfunded and
the Company shall not be required to segregate any assets that may at any time
be represented by Awards under the Plan.  Neither the Company, its Affiliates,
the Committee, nor the Board of Directors shall be deemed to be a trustee of any
amounts to be paid under the Plan nor shall anything contained in the Plan or
any action taken pursuant to its provisions create or be construed to create a
fiduciary relationship between the Company and/or its Affiliates, and a
Participant or Successor or Transferee.  To the extent any person acquires a
right to receive an Award under the Plan, this right shall be no greater than
the right of an unsecured general creditor of the Company.

 

22.                               Limits of Liability.

 

(a)                                 Any liability of the Company to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement.

 

(b)                                 Except as may be required by law, neither
the Company nor any member of the Board of Directors or of the Committee, nor
any other person participating (including participation pursuant to a delegation
of authority under Section 3(a)(2) of the Plan) in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability to any party for any action taken, or not
taken, in good faith under the Plan.

 

23.                               Compliance with Applicable Legal
Requirements.  No Shares distributable pursuant to the Plan shall be issued and
delivered unless the issuance of the Shares complies with all applicable legal
requirements including, without limitation, compliance with the provisions of
applicable state securities laws, the Securities Act of 1933, as amended and in
effect from time to time or any successor statute, the Exchange Act and the
requirements of the exchanges on which the Company’s Shares may, at the time, be
listed.

 

24.                               Deferrals and Settlements.  The Committee may
require or permit Participants to elect to defer the issuance of Shares or the
settlement of Awards in cash under such rules and procedures as it may establish
under the Plan.  It may also provide that deferred settlements include the
payment or crediting of interest on the deferral amounts.  The terms of any
deferrals under this Section 24 shall comply with all applicable law, rules and
regulations, including, without limitation, Section 409A.

 

25.                               Other Benefit and Compensation Programs. 
Payments and other benefits received by a Participant under an Award made
pursuant to the Plan shall not be deemed a part

 

19

--------------------------------------------------------------------------------


 

of a Participant’s regular, recurring compensation for purposes of the
termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.

 

26.                               Beneficiary Upon Participant’s Death.  To the
extent that the transfer of a Participant’s Award at death is permitted by this
Plan or under an Agreement, (a) a Participant’s Award shall be transferable to
the beneficiary, if any, designated on forms prescribed by and filed with the
Committee and (b) upon the death of the Participant, such beneficiary shall
succeed to the rights of the Participant to the extent permitted by law and this
Plan.  If no such designation of a beneficiary has been made, the Participant’s
legal representative shall succeed to the Awards, which shall be transferable by
will or pursuant to laws of descent and distribution to the extent permitted by
this Plan or under an Agreement.

 

27.                               Recoupment.  For Participants subject to the
Company’s Recovery of Executive Compensation Policy (the “Policy”), all amounts
earned under the Plan are subject to the Policy, as in effect from time to time,
a current copy of which may be requested from the Company at any time, and the
terms and conditions of which are hereby incorporated by reference into the
Plan.  In addition, Awards shall be subject to the requirements of
(a) Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations thereunder, (b) similar rules under the laws of any other
jurisdiction, (c) any compensation recovery or clawback policies adopted by the
Company to implement any such requirements or (d) any other compensation
recovery or clawback policies as may be adopted from time to time by the
Company, all to the extent determined by the Committee in its discretion to be
applicable to a Participant.

 

28.                               Requirements of Law.

 

(a)                                 To the extent that federal laws do not
otherwise control, the Plan and all determinations made and actions taken
pursuant to the Plan shall be governed by the laws of the State of Delaware
without regard to its conflicts-of-law principles and shall be construed
accordingly.

 

(b)                                 If any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

(c)                                  The Plan and Awards granted under the Plan
are intended to comply with or be exempt from the requirements of Section 409A
to the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4), the exclusion
applicable to stock options and stock appreciation rights under Treasury
Regulation Section 1.409A-1(b)(5), or otherwise. To the extent Section 409A is
applicable to the Plan or any Award granted under the Plan, it is intended that
the Plan and any such Awards granted under the Plan comply with the deferral,
payout and other limitations and restrictions

 

20

--------------------------------------------------------------------------------


 

imposed under Section 409A. Notwithstanding any other provision of the Plan or
any Award granted under the Plan to the contrary, the Plan and any Award granted
under the Plan shall be interpreted, operated and administered in a manner
consistent with such intentions; provided, however, that the Committee makes no
representations or warranties that Awards granted under the Plan shall be exempt
from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to Awards granted under the Plan. No provision of the
Plan or any Award shall be interpreted or construed to transfer any liability
resulting from or arising out of any such consequences from a Participant or any
other individual to the Company or any of its Subsidiaries. Without limiting the
generality of the foregoing, and notwithstanding any other provision of the Plan
or any Award granted under the Plan to the contrary, with respect to any
payments and benefits under the Plan or any Award granted under the Plan to
which Section 409A applies, all references in the Plan or any Award granted
under the Plan to the termination of the Participant’s employment or service are
intended to mean the Participant’s “separation from service,” within the meaning
of Section 409A(a)(2)(A)(i) to the extent necessary to avoid subjecting the
Participant to the imposition of any additional tax under Section 409A. In
addition, if the Participant is a “specified employee,” within the meaning of
Section 409A(2)(B)(i), then to the extent necessary to avoid subjecting the
Participant to the imposition of any additional tax under Section 409A, amounts
that would otherwise be payable under the Plan or any Award granted under the
Plan during the six-month period immediately following the Participant’s
“separation from service,” within the meaning of Section 409A(a)(2)(A)(i), shall
not be paid to the Participant during such period, but shall instead be
accumulated and paid to the Participant (or, in the event of the Participant’s
death, the Participant’s estate) in a lump sum on the first business day after
the earlier of (a) the date that is six months following the Participant’s
separation from service or (b) the Participant’s death. Notwithstanding any
other provision of the Plan to the contrary, the Committee, to the extent it
deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify the Plan and any Award
granted under the Plan so that the Award qualifies for exemption from or
complies with Section 409A.

 

21

--------------------------------------------------------------------------------